— Judgment of the Supreme Court, Bronx County (Joseph Cerbone, J.), rendered on March 7, 1988, convicting defendant, following a jury trial, of robbery in the first degree and sentencing him, as a predicate violent felony offender, to a term of 10 to 20 years to run concurrently with two other sentences imposed on the same date, is unanimously affirmed.
Defendant claims that he was deprived of a fair trial by the prosecutor’s summation which purportedly ridiculed his testimony, generally denigrated the defense, and vouched for the complainant. However, most of the challenged statements were a proper and fair response to the summation by defense counsel. In addition, with minor exceptions, there were no objections to the disputed remarks so they are not preserved for review by this court (People v Balls, 69 NY2d 641; People v Nuccie, 57 NY2d 818). To the extent that any objections were preserved for appellate consideration and some of the District Attorney’s comments may have been inappropriate, the error must be deemed harmless in view of the overwhelming evidence of defendant’s guilt (People v Morgan, 66 NY2d 255, cert denied 476 US 1120). Concur — Murphy, P. J., Milonas, Ellerrin, Wallach and Rubin, JJ.